DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment Regarding Substitute Specification
The substitute specification filed November 02, 2020 has been entered.

Drawings
The drawings are objected to because there are two separate figures which are labeled as “Fig.26” on two separate sheets.  The figures need to be combined into a single labeled figure on one sheet, or the figures need to be labeled distinctly.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities:
  	a) The specification lacks a brief description of Fig.30C
	b) The explanation of Fig.3 in the specification does not appear to agree with Fig.3.  In paragraph [0065], with regard to step 406, the specification states that images are recorded “at the tissue surface”.  Block 406 in Fig.3 however, states, “Recording a plurality of...images...under the tissue surface”.  
	c) In paragraph [0068], in the first sentence, “determing” should read, “determining”. 
	d) References are made to various colors in the drawings (paragraphs [0123] and [0126]).  As the drawings are in black and white, these references are inappropriate.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “controller” in claims 1 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 9 is objected to because of the following informalities:  in claim 9, in lines 4 and 7, “the normal reflectance” should read, “the normal reflectance value”, for consistency with line 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) In claim 10, in line 3, “the normal reflectance value” lacks antecedent basis.
	b) In claim 11, in line 2, “the reflectance value” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 20160066833 to Yaroslavsky et al. (submitted by Applicant, hereinafter referred to as “Yaroslavsky”).
As to claim 14, Yaroslavsky discloses an instrument for imaging a region of tissue to evaluate collagen structure comprising:
	an illumination ring for illuminating the region with at least one wavelength of light ([0027], LED ring 20);
	an imaging detector for generating images of the region based upon cross-polarized light reflected from the region over a period of time ([0027], CCD or CMOS camera receives cross-polarized image; [0048]); and
	a controller connected to the imaging detector for receiving and storing the images, wherein the images are of a depth in the tissue that illustrates the collagen structure so that the images are compared over the period of time to evaluate a treatment of the region ([0027], internal data processor; [0030], images recorded at first and second depths; Fig.4, block 456).

Claims 1-4 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 20150374276 to Farkas et al. (hereinafter referred to as “Farkas”).
As to claim 1, Farkas discloses an instrument for imaging a region of tissue to optimize in vivo determination of a boundary of a tumor comprising:
	an illuminator for illuminating the region with at least one wavelength of light ([0145], illumination system 1506);
	an imaging detector for generating images of the region based upon cross-polarized light reflected from the region ([0145], cameras capture cross polarization images), wherein the at least one wavelength determines a depth of the images in the tissue ([0104], different wavelengths representative of tissue characteristics at different depths); and
	a controller ([0145], computer 1507) connected to the imaging detector for receiving and storing the images ([0145], data storage devices), wherein the depth of the images in the tissue is selected to illustrate a collagen structure of the tissue ([0105]; [0080]) so that the images are presented to a surgeon for determining surgical margins around the tumor based upon disruption in the collagen structure ([0107], three dimensional map used to guide surgical interventions; [0108], determining how deep tumor cells have penetrated into the dermis) .
As to claim 2, Farkas discloses the instrument of claim 1, wherein the at least one wavelength is adjusted to match a depth of the collagen structure according to a location of the region on the patient ([0105], wavelength corresponds to depth; [0107]-[0108], three dimensional map provides location of tumor for surgical intervention).
As to claim 3, Farkas discloses the instrument of claim 1, wherein the at least one wavelength is in a range of 380 nm to 550 nm ([0146], wavelength band at 468 nm).
As to claim 4, Farkas discloses the instrument of claim 1, further comprising a treatment device coupled to the controller for removing a portion of the region according to the surgical margins ([0079], use in removing lesions; [0107], three dimensional map used to guide surgical intervention).
As to claim 7, Farkas discloses the instrument of claim 1, wherein the light is monochromatic blue light ([0146], 468 nm is considered blue light; [0121], single wavelength laser).
As to claim 8, Farkas discloses the instrument of claim 1, wherein the boundary delineating the tumor based on analysis of the images is superimposed upon at least one of the images ([0158]; Figs.17(a), 17(b), 17(e), 17(f)).
As to claim 9, Farkas discloses the instrument of claim 1, wherein the controller determines the surgical margins by:
	comparing a reflectance value of each of the images to a normal reflectance value, wherein: when the reflectance value of the images is below the normal reflectance by a predetermined amount, an area associated with the respective image is identified as an unhealthy area; and when the reflectance value of the images is within the predetermined amount of the normal reflectance, an area associated with the respective image is identified as a healthy area ([0098], anomaly type as a function of intensity, wavelength and degree of polarization; [0099], different optical attenuation to surrounding normal tissue; [0102], reflectance intensities; [0107], identify tissue composition of skin anomaly or normal tissue in three dimensional map; [0128]-[0129], three dimensional forward model compared to actual measurements when estimating tissue characteristics); and
	forming the surgical margins based upon transitions from the unhealthy areas to the healthy areas ( [0107]-[0108]; three dimensional map used to identify tissue composition of skin anomaly or normal tissue, and the determination of tumor penetration into tissue for use in guiding surgical intervention).
As to claim 10, Farkas discloses the instrument of claim 1, wherein the controller is operative to: 
	collect normal images from a healthy region of tissue ([0100]); and 
	determine the normal reflectance value based upon the normal images ([0100]).
As to claim 11, Farkas discloses the instrument of claim 1, wherein the reflectance value is based upon factors selected from the group consisting of: an age of the patient; a location of the region ([0100], e.g., anomaly surrounded by normal tissue); quantified parameters of pixel intensity distribution; collagen-occupied area defined as a percentage of pixels above a certain threshold brightness; and a quantitative measure of the degree of order in the image, such as approximate entropy or Tsallis entropy; and combinations thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Farkas.
As to claim 5, Farkas discloses the instrument of claim 1, and further it is relevant to basal cell carcinoma ([0017]), but is silent with regard to wherein presence of basal cell carcinoma causes the disruption of the collagen structure which results in a localized darkening in the images.  However, this is considered obvious over Farkas because in Farkas’ invention an anomaly could have a higher optical attenuation than normal tissue ([0100]).  In that situation, the resulting image would have localized darkening.  As basal cell carcinoma would be considered an anomaly, it would have been obvious to one of ordinary skill in the art that the presence of such would result in localized darkening in the images.
With regard to 12, Farkas discloses the instrument of claim 1, but does not disclose wherein the controller is operative to apply thresholding to the images for increased contrast.  However, official notice is taken that applying thresholding to images for increased contrast is well known in the art.  Farkas desires to enhance contrast ([0164], [0165]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Farkas’ invention to apply thresholding to images for increased contrast.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Farkas in combination with U.S. Patent Application Publication 20050094147 to Yaroslavsky et al. (hereinafter referred to as “Yaroslavsky ‘147”
As to claim 6, Farkas discloses the instrument of claim 1, wherein the images are taken in vivo ([0024]), but does not disclose it is with an initial surgeon's marker drawn on the tissue.  However, this is well known.  For example, Yaroslavsky ‘147 discloses this ([0067]; [0068]; [0081]; [0082]).  Showing, in the images, the surgeon’s marker drawn on the tissue, would permit assessing the accuracy of the region of the tumor with respect to the marker.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Farkas’ invention according to Yaroslavsky ‘147.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent 7,289,211 to Walsh , Jr. et al. teaches collagen architecture indicates biological difference between benign and malignant melanocytic skin lesions, performing visualizing excision skin margins, utilizing polarization imaging and multiple wavelengths of light for illumination.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665